Citation Nr: 1720133	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  11-01 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for gout, bilateral feet. 

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Price, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 1968 to May 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied entitlement to the benefits currently sought on appeal.

This appeal was processed utilizing Virtual VA and the Veterans Benefits Management System (VBMS), VA's paperless claims processing systems. 

The issue of service connection for gout bilateral feet is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. There is at least an approximate balance of positive and negative evidence as to whether the Veteran has bilateral hearing loss as a result of active service.

2. There is at least an approximate balance of positive and negative evidence as to whether the Veteran has tinnitus as a result of active service.


CONCLUSIONS OF LAW

1. A bilateral hearing loss disability was incurred during the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2016).

2. Tinnitus was incurred during the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

Pertinent VA notice and assistance requirements that arise in claims for benefits are set out in 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  This decision constitutes a complete grant of benefits sought as to the claims of service connection for bilateral hearing loss and tinnitus.  Therefore, no further discussion of VA's duties to notify and assist is necessary. 

II. Service Connection

The Veteran seeks service connection for bilateral hearing loss and tinnitus, both of which he contends initially manifested in service.   

Generally, in order to prove service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.   See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as sensorineural hearing loss, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 C.F.R. §§ 3.307, 3.309 (2016).

As provided by 38 U.S.C.A. § 1154(a), VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  With specific regard to lay evidence, the type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  For example, lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, the layperson is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Regarding nexus, although without describing specific situations, the Federal Circuit also has explicitly rejected the view that medical evidence is necessarily required when the determinative issue is etiology.  See id., at 1376-77.  In short, the Board cannot determine that lay evidence as to diagnosis and nexus lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.   Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Where there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issues, VA is statutorily required to resolve any doubt in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Hearing Loss

The Veteran maintains that he first noticed decreased hearing acuity while on active duty.  His military occupational specialty (MOS) included helicopter mechanic, door gunner and as a combat veteran, he was exposed to artillery fire.  There is no doubt the Veteran was exposed to extensive noise during service.  

First, the Board finds that the audiological examination dated in December 2008 shows a bilateral hearing loss disability for VA purposes.  As such, the requirements of 38 C.F.R. § 3.385 are met.  Thus, the question that remains before the Board is whether the Veteran's current hearing loss disability was caused or worsened by his military service. 

The Veteran's service treatment records show no hearing-related complaints, and there were no threshold shifts in either ear noted on any hearing exams conducted in service. 

The Veteran was afforded a VA audiological examination in December 2008, and he was diagnosed as having a bilateral sensorineural hearing loss disability.  The examiner was unable to provide an opinion, as the Veteran's records were not provided.  An addendum opinion was provided in December 2010, in which the examiner noted she could not resolve the issue without resort to mere speculation.  The examiner noted there were no threshold shifts between hearing exams dated October 1968 and April 1970.  A whisper test was conducted in May 1971prior to separation; the examiner noted whisper test are not frequency specific and would not identify any threshold shifts.  The examiner noted she was unable to address threshold shifts that may or may not have occurred between April1970 and May 1971.  In light of these inadequacies, the Board assigns the December 2010 opinion no probative weight. 

The Veteran has competently and credibly indicated that he has experienced bilateral hearing loss during and since service.  

Upon careful review of the evidence of record, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's currently diagnosed bilateral hearing loss disability is related to his military service.  The Veteran is also competent to report the onset of decreased hearing acuity in both ears.  In light of his MOS described above, it is highly probable that he was exposed to hazardous noise, and thus his exposure is conceded. 

Again, the Board assigns the purported December 2010 VA opinion no probative weight.  Although the Veteran did not seek treatment for hearing related problems for many years following his military service, he has competently and credibly provided consistent statements regarding the onset of his bilateral hearing loss.  As such, the Board will resolve all reasonable doubt in his favor and grant entitlement to service connection for bilateral hearing loss disability.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Tinnitus

The Veteran contends that his tinnitus had its onset during service and has continued since.  His military occupation was a helicopter mechanic, door gunner and as a combat veteran he served near artillery.  He denied any significant post-service noise exposure.  VA has conceded the Veteran was exposed to noise during service. 

The Veteran's service treatment records are devoid of any complaints of tinnitus, although, the Veteran reported its onset in service.  

In conjunction with this claim, he was provided a VA examination in December 2008, during which the examiner diagnosed tinnitus.  The examiner from the December 2010 addendum opinion was unable to state whether the Veteran's tinnitus was related to service without resorting to speculation but went on to say it was less likely than not due to noise exposure during service because the Veteran was unable to say when it began.  

In his substantive appeal, the Veteran noted the December 2008 examination report was inaccurate in that he told the examiner that he first began experiencing tinnitus during basic training.  The Veteran has competently and credibly reported the onset of his tinnitus during and since service, and the only opinion of record does not include an adequate rationale.  As such, the December 2010 opinion is afforded little probative weight. 

Although the Veteran was not treated in service or for many years thereafter, the Board will resolve all reasonable doubt in his favor and grant entitlement to service connection for tinnitus.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

1. Service connection for bilateral hearing loss is granted.

2. Service connection for tinnitus is granted. 


REMAND

Upon review of the evidence, further development must be completed regarding the Veteran's claim of service connection for gout of the bilateral feet.  The Veteran asserts that he has suffered from gout in both feet since active duty service.  His service treatment records do not show a diagnosis or treatment for gout or related symptoms.  However, in his substantive appeal, the Veteran stated he was treated for gout in Vietnam by his battalion medic.  The medic suggested he soak his feet in warm water and Epsom salt; the Veteran asserted he did not receive any further treatment.  VA treatment records show the Veteran suffered from swelling and pain in his feet, which caused difficulty walking.  More recent treatment notes reveal that the Veteran's gout is asymptomatic and controlled with medication. 

To date, the Veteran has not been afforded a VA examination to address the etiology of his claimed gout of the bilateral feet.  The Board finds that the minimal threshold for when an examination is warranted has been met.  As such, a VA examination is warranted to determine if such disability is related to his active duty service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should attempt to obtain any outstanding treatment records not already associated with the claims file.  All actions to obtain the requested records should be documented fully in the claims file.

2. The Veteran should be afforded a VA examination conducted by an appropriate medical professional to determine the nature and etiology of the claimed gout of the bilateral feet.  

The examiner should review the Veteran's claims folder/electronic file, including this Remand.  The examiner should provide a comprehensive report including complete rationales for all opinions and conclusions reached.

The examiner is asked to opine as to whether the claimed gout of the bilateral feet is at least as likely as not related to his active duty service.

The examiner should assume that the Veteran was treated for bilateral foot complaints during service, by his battalion medic, as he contends.  

If any of the above requested opinion cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided. 

3. After completing any other development that may be warranted, the RO should then readjudicate the claim.  If the appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


